Citation Nr: 0400210	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-02 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to June 
1946.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA) Manila, Republic of the 
Philippines, Regional Office (RO).  That decision denied 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  The veteran died in October 1992, at the age of 74.  The 
causes of death were listed as cardio-pulmonary arrest, 
secondary to septic shock, secondary to pneumonia and urinary 
tract infection, and acute renal failure secondary to 
meningioma with probable cerebral infarction and uncal 
herniation.

3.  During his lifetime, the veteran had not established 
service connection for any disability.

4.  The disabilities that caused the veteran's death were not 
shown to be present until many years after his separation 
from service.

5.  A disease or injury of inservice origins is not 
reasonably shown either to have caused or contributed to the 
veteran's demise.


CONCLUSION OF LAW

The veteran's cause of death was not incurred in or 
aggravated by service, nor may it be presumed to have been 
caused by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO has 
attempted to obtain records corresponding to medical 
treatment reported by the appellant.  A letter was sent to 
the private physician identified by the appellant to the 
address supplied by her in September 2001 requesting the 
veteran's treatment records.  The letter was returned to the 
RO indicating that the physician was no longer at that 
address.  There is no indication of additional relevant 
medical evidence that the RO has not attempted to obtain with 
regard to this claim.

The VA's duty to notify the appellant of the evidence 
necessary to substantiate her claim has also been met, as the 
RO informed her of the need for such evidence in a June 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the appellant's claim, as well as which portion of that 
evidence (if any) was to be provided by her and which portion 
the VA would attempt to obtain on her behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Factual Background

Service medical records indicate that the veteran was treated 
for coryza (acute rhinitis) in February 1946, and for malaria 
in December 1946.  Service medical records are otherwise 
silent with regard to complaints, findings or treatment 
related to any other disorders.

A January 2001 medical certificate reported that the veteran 
was hospitalized in a private hospital, in October 1992, with 
the following diagnoses:  septicemia, secondary to a urinary 
tract infection; severe hyperkalemia, secondary to metabolic 
acidosis, which was secondary to septicemia; chronic renal 
failure with bilaterally contracted kidneys; upper 
gastrointestinal bleeding; and, anemia, secondary to renal 
failure and upper gastrointestinal bleeding.

A medical certificate dated February 2001 stated that the 
veteran was admitted to a private hospital in September 1992 
with a diagnosis of suspected myocardial infarction.

A February 2001 certificate from the City Health Officer 
noted that the veteran was hospitalized in October 1992 with 
diagnoses of urinary tract infection, chronic renal failure, 
and metabolic acidosis, secondary to renal failure.

A copy of the veteran's death certificate indicated that he 
died in October 1992.  The cause of death was listed as 
cardio-pulmonary arrest, secondary to septic shock, which was 
secondary to pneumonia and a urinary tract infection.  Acute 
renal failure secondary to meningioma with probable cerebral 
infarctions and uncal herniation was also listed as a cause 
of death.


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for heart 
disease may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

To establish service connection for cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  Service connection will be determined by 
exercise of sound judgment, without recourse to speculation 
and after a careful analysis has been made of all the facts 
and circumstances surrounding the death of the veteran to 
include autopsy reports.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a claim of service connection for the cause of the veteran's 
death.  First, it must be noted that the veteran had not 
established service-connection for any disability during his 
lifetime.

With regard to the listed causes of death, cardio-pulmonary 
arrest, secondary to septic shock, secondary to pneumonia and 
urinary tract infection, and acute renal failure secondary to 
meningioma with probable cerebral infarction and uncal 
herniation, the Board notes that the service medical records 
do not contain any references to treatment or complaints 
related to any of the disorders that contributed to the 
veteran's death.  The first showing of complaints related to 
the veteran's heart is a medical certificate, which noted 
that the veteran was hospitalized for a suspected myocardial 
infarction in September 1992.  The other disorders listed as 
causes of the veteran's death were not noted in any medical 
records until October 1992, over forty years after service.  
No medical professional has attributed the cause of the 
veteran's death to service.  Nor is there evidence that a 
heart disorder was manifest to a compensable degree within 
one year of service.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



